 



EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS AGREEMENT, entered into the 1st day of September, 2017, between the
Advanced Medical Isotope Corporation Board of Directors (herein called the
“Company”), and Dr. Michael K. Korenko, (herein called the “Employee”).

 

WHEREAS, the Company is engaged in the business of providing isotope-based
cancer treatment to humans and animals. The Employee represents that he is
experienced in various phases of the Company’s business. As such, the Company
desires to engage the Employee and the Employee desires to accept employment
with the Advanced Medical Isotope Corporation. This Agreement shall establish in
writing the terms and conditions of that employment.

 

NOW THEREFORE, in consideration of the mutual promises set forth in this
Agreement, and intending to be legally bound, the parties agree as follows:

 

Section 1. Agreement for Employment. Subject to this Agreement’s terms and
conditions, the Company engages the Employee, and the Employee accepts
employment as an Executive, entitled President and Chief Executive Officer of
the Advanced Medical Isotope Corporation.

 

Section 2. Term. The employment term under this Agreement shall commence
retroactively with an effective date of December 14, 2016, and shall expire on
December 31, 2018, unless terminated earlier as set forth in this Agreement. No
later than September 30, 2018, and by September 30 of each year thereafter, the
Board shall notify the Employee as to whether the Board intends to extend the
contract term. Such extensions shall be for a term of one year and require the
written consent of the parties under the same terms and conditions as shall be
in effect on the last previous termination date or adjusted based upon new terms
and conditions agreed to by both parties. This Agreement is for the services of
Michael K. Korenko, and in the event of his death or physical incapacity, the
Agreement and all payments under this Agreement shall terminate on the date of
the death or disability, with the exception of that which allowed in Section12.
the Employee shall be entitled to any bonus earned that will be pro-rated to the
termination date and paid on the regular date for bonus payments.

 

Section 3. Termination for Cause. The Company shall have the right to terminate
employment at any time for “cause”. The term cause shall mean:

 

  (a) Conduct on the Employee’s part likely to injure the Company’s business or
reputation;         (b) The Employee’s perpetration of a crime involving
dishonesty or moral turpitude, whether relating to employment or otherwise;    
    (c) Intentional dishonesty of a material nature that relates to the
performance of the Employee’s duties under this Agreement;         (d) Repeated
failure by the Employee to perform duties and obligations as assigned and as set
forth in this Agreement, (but not encompassing illness, physical, or mental
incapacity), or the willful and deliberate breach by Employee of his duty of
care and loyalty to the Company.

 

Page 1 of 4 

 

 

Section 4. Company’s Option to Terminate for Convenience. The Company may
terminate the Employee’s employment, at any time, without cause. In the event of
such termination of employment, with the exception of Paragraphs 10 and 11 of
this agreement, there will be no restrictions or conditions upon the Employee’s
employment in the event of termination by Company. Further, the Company will pay
monthly to the Employee his base salary (no bonus, merit increase or incentive
compensation) for a period of eighteen months. If the termination for
convenience is exercised, the Employee will remain eligible for a pro-rated
share of his current incentive bonus program, payable at the same time as other
similarly situated Employees are paid. In the event of the Employee’s death
after the termination for convenience, the payments will be paid monthly to the
beneficiary named on the Employee’s estate.

 

Section 5. Duties. The Employees shall report generally to the Advanced Medical
Isotope Corporation Board of Directors and shall at all times remain subject to
Company’s direction and control. Except as otherwise agreed, employment by
Advanced Medical Isotope Corporation shall be deemed to be “full time.” The
Employee shall not engage in any other business activity for remuneration or
compensation without the Company’s prior written consent. Community service with
the Hanford Advisory Board is permissible if it does not interfere with the
responsibilities of the position.

 

Section 6. Past Due Compensation.

 

The Company shall issue 100,000 shares of Series A Preferred Stock in
satisfaction of past due compensation reflected on the Company’s balance sheet
for the quarter ended June 30th 2017.

 

Section 7. Base Compensation. The Company shall pay to the Employee as base
compensation; a salary payable at bi-weekly intervals. From effective date, the
initial annual salary shall be $120,000. Effective May 9, 2017 the annual salary
was increased to and shall be $180,000 for the contract term. One third of this
increased salary shall be deferred until the Company’s cash balance exceeds
$2,000,000.

 

Section 8. Liability Protection. The Company will ensure that there is
professional legal service provided to protect the Employee from any law suits.
The Company will ensure that the Employee is not held accountable for past
financial liabilities or other historical issues. In the unlikely event that the
company loses a lawsuit the Employee’s liability will be paid for by the
Company.

 

Section 9. Bonus Program.

 

9.1 The Employee will be issued 4,000,000 Restricted Stock Units (“RSU”) under
the Company 2015 Omnibus Securities and Incentive Plan. Such RSU shall fully
vest concurrently with the effectiveness of the Company’s S-8 registration
statement. If the S-8 is not filed and effective by December 15, 2017, the
Employee may elect to be issued 4,000,000 shares of common stock. All common
shares issued upon the vesting of the RSU shall have been registered pursuant to
the Company’s S-8 registration.

 

9.2 Time Vested Restricted Stock Units: 2,000,000 RSUs shall vest in five equal
installments occurring on 12/31/17, 3/30/18, 6/30/18, 9/30/18 and 12/31/18. The
common shares issued upon vesting pursuant to this Section 9.2 shall have been
registered pursuant to the Company’s S-8 registration.

 

9.3 Event vested stock: The Employee shall be issued 2,100,000 RSUs that are
subject to event based vesting. 1/3 shall vest upon 1) Completion of the
Company’s public offering of shares pursuant to the S-1 Registration Statement
raising gross proceeds of at least $5 million, 2) Completing all the in vitro
and in vivo testing, and 3) Upon grant of the Investigational Device Exemption
from the FDA. The shares issued upon vesting pursuant to this Section 9.2 shall
have been registered pursuant to the Company’s S-8 registration.

 

Page 2 of 4 

 

 

9.4 The Employee shall be eligible to participate in a discretionary annual
Executive Bonus Program as recommended by Compensation Committee of the Board
and approved by the full Board of Directors.

 

9.5 The Employee shall have the right to deliver such amount of shares to the
Company upon the issuance of shares under the Plan to cover tax obligations
associated with such issuance, which tax obligations will then be remitted by
the Company on behalf of the Employee.

 

Section 10. Scope of Restrictions. The Employee expressly covenants and agrees
that while employed and during the one year immediately following the effective
date of any employment termination, whether voluntary or involuntary, the
Employee shall observe and be subject to the following restrictions:

 

  (a) The Employee will not in any way, directly or indirectly, on the
Employee’s own behalf or on behalf of or in conjunction with any person,
partnership, firm or corporation solicit, entice, hire, employ, or endeavor to
employ any of the Company’s Employees.         (b) The Employee will not divulge
to others or use for the Employee’s own benefit at any time any confidential,
proprietary, company private, or other protected information obtained during the
Employee’s employment relating to the Company’s business and operations or those
of its Member Companies, affiliates or subsidiaries involving strategy, customer
lists, lists of prospective customers, employee lists, number and location of
sales representatives, new proposed, or existing programs and services, prices
and terms, intellectual property and any other confidential or proprietary
information as may exist or be developed from time to time.

 

Section 11. Remedy for Breach. The Employee acknowledges that a violation of any
of the provisions of Section 10 of this Agreement will cause irreparable damage
to the Company, its successors and assigns. The Employee consents that any
violation shall entitle the Company or its successors and assigns, in addition
to any other rights or remedies it, or they, may have, to an immediate
injunction restraining such violation.

 

Section 12. Death

 

In the event of death of the Employee any earned wages and the stock options
will be included as part of the Employee’s estate. The beneficiaries of the
estate will have the rights to trade the options as the Employee, including
cashless transfer.

 

Section 13. Notices. All notices, requests, demands, and other communications
that are required or may be given under this Agreement shall be in writing and
shall be deemed to have been duly given if delivered personally or sent by
registered or certified mail, return receipt requested, postage prepaid:

 

  (a) To the Company:     Carlton M. Cadwell     Cadwell Laboratories, Inc.    
909 North Kellogg Street     Kennewick WA 99336

 

Page 3 of 4 

 

 

  (a) To the Employee:     Michael K. Korenko     11316 West Court Street    
Pasco WA 99301

 

Section 14. Arbitration. Any dispute or disagreement arising out of this
Agreement or a claimed breach, except that which involves a right to injunctive
relief, shall be resolved by arbitration under the Voluntary Labor Arbitration
Rules of the American Arbitration Association. The arbitrator’s decisions shall
be final and binding upon the parties.

 

Section 15. Governing Laws. This Agreement shall be construed and enforced in
accordance with the laws of Washington and Delaware.

 

Section 16. Entire Agreement. This Agreement contains the entire agreement among
the parties and there are no agreements, representations, or warranties that are
not set forth. All prior negotiations, agreements, and understandings are
superseded. This Agreement may not be amended or revised except by writing
signed by all parties.

 

Section 17. Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the heirs, legal representatives, and successors of the
respective parties, provided however, that this Agreement and all its rights may
not be assigned by any party except by or with the written consent of the other
parties.

 

Section 18. Counterparts. This Agreement may be executed in any number of
counterparts, each of which, when bearing original signatures, shall be deemed
to be a duplicate original.

 

IN WITNESS WHEREOF, This Agreement has been executed effective the date stated
on the first page.

 

COMPANY:

 

The Advanced Medical Isotope Corporation Board of Directors

 

BY:       Carlton M. Cadwell     Chairman of Advanced Medical Isotope
Corporation Board of Directors   Chairman of the Compensation Committee  

 

EMPLOYEE:

 

    Michael K. Korenko   President and Chief Executive Officer of AMIC  

 

Page 4 of 4 

 

 